DETAILED ACTION
Receipt of Arguments/Remarks filed on August 22 2022 is acknowledged. Claims 1-54, 67 and 73-74 were/stand cancelled. Claims 55, 59, 68 and 71 were amended. Claims 55-66 and 68-73 are pending. Claims 68-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10 2022. Claim 55-66 is directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
The amendments filed August 22 2022 have overcome the rejection of claims 55-57 and 59-6 under 35 U.S.C. 103 over Parsons et al. in view of Lazzaroni et al.  The claims exclude a penetration enhancer which is a required in Parsons et al.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 55-66 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (WO2006097459A1) in view of Ghosh (Seminars in Arthritis and Rheumatism, 1999, cited on PTO Form 1449).
Applicant Claims
The instant application claims a pharmaceutical or veterinary composition for oral administration comprising a therapeutically effective amount of at least one coxib and a therapeutically effective amount of pentosan polysulfate or a physiologically acceptable salt thereof with the proviso that the composition does not include a penetration enhancer for increasing bioavailability of the pentosan polysulfate. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Klein et al. is directed to method for preventing cardiovascular diseases.  Diseases responsive to COX-2 inhibition according to the invention include acute or chronic inflammatory disease such as arthritis including rheumatoid and osteoarthritis or other disease associated with pain (page 5, last paragraph and claim 21).  Solid dosage forms include capsules, tablets, pills, etc. (page 9, third paragraph).  Dosages of the active range from 0.1 to 2000 mg and most preferably between 1 and 200 mg (page 10, second paragraph).  Cox-2 inhibitors include celecoxib, rofecoxib, etc. (claim 15).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Klein et al. suggests solid dosage forms including cox-2 inhibitors, Klein et al. does not expressly teach a pentosan polysulfate.  However, this deficiency is cured by Ghosh.
	Ghosh is directed to the pathobiology of osteoarthritis and the rationale for the use of pentosan polysulfate for its treatment.  Sodium and calcium pentosan polysulfate is taught having a molecular weight of about 5700 with a Mw/Mn (polydispersity) of 1.59 (page 215, left column).  Calcium pentosan polyphosphate has been given orally to patients with osteoarthritis of the finger joints.  Capsules at a dose of 20 mg/kg were given.   This study showed significant improvement in global pain, morning stiffness, pain at night, etc. (page 254, right column).  Laboratory and clinical studies have been described that show clearly that sodium pentosan polyphosphate and calcium pentosan polyphosphate show a range of pharmacological activities that are relevant to metabolic pathways implicated in the pathobiology of osteoarthritis (page 255, last paragraph).  Other doses include 3 mg/kg (page 217, 227), 10 mg/kg (page 224), 5 mg/kg (page 225), 25 mg (page 226), 5 mg (page 228), 25 to 100 mg/kg (page 234), etc.  It is taught that NSAIDs with COX-2 activity possess the potential to attenuate synovial inflammation.  But there is a need to develop agents that are capable of ameliorating the symptoms of OA by modifying the underlying pathological condition.  Hypersulfated polysaccharides in general pentosan polysulfate have been shown to possess pharmacological activities which could qualify them as structure modifying OA drugs (page 214, figure 1 and summary and conclusions page 255).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein et al. and Ghosh and utilize both cox-2 inhibitors and sodium and/or calcium pentosan polysulfate in a solid dosage form for administration to patients with osteoarthritis with a reasonable expectation of success.  One skilled in the art would have been motivated to combine these drugs as both are taught for the same purpose.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  Since the cox-2 inhibitors would treat the pain and inflammation of the arthritis as taught by Klein et al. and the pentosan polysulfates which would help ameliorate the symptoms by modifying the underlying pathological condition as taught by Ghosh, it would be advantageous to combine the two treatments.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein et al. and Ghosh and utilize any of the specifically taught cox-2 inhibitors taught by Klein et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught cox-2 inhibitors as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein et al. and Ghosh and utilize a solid dosage form as both Klein et al. and Ghosh teach delivery of the actives via solid dosage forms.  
	Regarding claim 58, Ghosh teaches a molecular weight falling within the range claimed and a polydispersity reading on “about” 2.0.
Regarding the claimed concentrations of pentosan polysulfate, Ghosh teaches a variety of different doses which have been utilized.  Depending on the size of the patient, one skilled in the art would manipulate the concentration depending on the kg weight of the patient.  Regarding the claimed amount of coxib, Klein et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the claimed ratio of coxib to pentosan polysulfate, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	
Response to Arguments
Applicants’ arguments filed August 22 2022 have been fully considered but they are not persuasive. 
Applicants argue that Klein is silent on the use of coxibs in combination with PPS for any purpose.  Klein teaches the use of NSAIDs in combination with PDE5 inhibitors.  Since Klein teaches the use of a coxib in combination with a PDE5 inhibitor, one skilled in the art would be led away from a composition comprising a coxib in combination with PPS.  Ghosh does not cure the deficiencies.  Ghosh does not teach the combination of coxib with PPS.  
Regarding Applicants’ arguments, firstly, the open claim language of comprising allows for additional components to be present.  Thus, even if a PDE5 inhibitor were required by Klein, it isn’t excluded from the instant claims.  Secondly, the examiner cannot agree that PDE5 inhibitors are required.   While combinations of a cox-2 NSAID with a PDE5 inhibitor is taught, it is just one aspect of the invention taught.  Claim 21 claims the use of COX-2 inhibitors for treating ostearthritis.  Use claims include only the COX-2 NSAID.  Klein teaches that the cox-2 inhibitors can be utilized for treating inflammatory diseases such as osteoarthritis.  Ghosh teaches that pentosan polysulfate can be used in treating osteoarthritis.  Therefore, both drugs are taught for the same purpose.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is not a requirement that a single reference teaches both claimed ingredients.  The examiner maintains that the combination is obvious as both are taught for the same purpose.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  Applicants have not established the unexpectedness of the combination.  
	While Applicants do not argue the unexpectedness of the combination in regards to the rejection over Klein in view of Ghosh, the examiner will address these arguments.
	Applicants argue that PPS advantageously exhibits anti-thrombotic and other useful pharmaceutical activities not possessed by coxibs, the us of PPS may offset the known risk factors associated with the use of coxibs in patients.
Regarding Applicants arguments, the prior art provides strong motivation for the combination as both are taught for the same purpose.  It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  While Applicants may propose a reason for why the combination is advantageous, this does not make the combination less obvious in view of the teachings of the art that they are both known for the same purpose.  
	Applicants argue that page 24 of the instant specification teaches that the combination of PPS with a coxib may act synergistically.  
Regarding Applicants’ arguments, firstly, the instant claims do not recite synergy.  Secondly, it does not appear that the specification actually shows that the combination is synergistic over the scope of the claims.  Where the combined action of two or more agents is greater than the sum of the action of one of the agents used alone, “synergy” according to the legally accepted definition exists. In re Kollman, 201 USPQ 193 (CCPA 1979).  Claims drawn to (unexpectedly) synergistic combinations of known ingredients must be factually supported by data commensurate in scope with the claims. See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio for certain specific combinations). Therefore, these arguments are not persuasive as Applicants have not actually shown that the combination of the coxibs with the pentosan polysulfate are synergistic over the full scope.  

	
	 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616